Pfeifer, J.,
dissenting.
{¶ 34} “The archaic monarchical notion upon which sovereign immunity is based — ‘The King can do no wrong’ — has been absurdly revised” again. Haynes v. Franklin, 95 Ohio St.3d 344, 2002-Ohio-2334, 767 N.E.2d 1146, ¶ 31 (Pfeifer, J., dissenting). See Garrett v. Sandusky (1994), 68 Ohio St.3d 139, 144, 624 N.E.2d 704 (Pfeifer, J., concurring). This time, the new rule is “Nobody when exercising judgment or discretion while working for the King can do wrong.”
{¶ 35} “Sovereign immunity — the more they explain it, the more I don’t understand it.” Fahnbulleh v. Strahan (1995), 73 Ohio St.3d 666, 670, 653 N.E.2d 1186 (Pfeifer, J., dissenting). Why should the state be different from every other entity or person in the state? Especially when our state constitution guarantees that “every person * * * shall have remedy by due course of law.” Section 16, Article I of the Ohio Constitution. Especially when our state constitution guarantees that “[s]uits may be brought against the state, in such courts and in such manner, as may be provided by law.” Section 16, Article I of the Ohio Constitution. See Garrett, 68 Ohio St.3d at 144, 624 N.E.2d 704. When sued for negligence, every other entity or person in the state has to defend itself when a *323plaintiff can show a duty, a breach of that duty, that the breach was the proximate cause of harm, and damages. See Fed. Steel & Wire Corp. v. Ruhlin Constr. Co. (1989), 45 Ohio St.3d 171, 173, 543 N.E.2d 769; Jeffers v. Olexo (1989), 43 Ohio St.3d 140, 142, 539 N.E.2d 614. Why shouldn’t the state or any of its political subdivisions have to defend themselves?
Betras, Maruca & Kopp, L.L.C., and Brian P. Kish, for appellees.
Tomino & Latchney, L.L.C., L.P.A., and Nick C. Tomino, for appellant.
Subashi, Wildermuth & Ballato, and Nicholas E. Subashi, urging reversal for amici curiae Ohio School Boards Association, Buckeye Association of School Administrators, Ohio Association of School Business Officials, Ohio Education Association, and Ohio Federation of Teachers.
Thomas C. Drabick, urging reversal for amicus curiae Ohio Association of Public School Employees/AFSCME Local 4, AFL-CIO.
{¶ 36} In this case, it would be exceedingly difficult to prove that a duty was breached. Alas, we will never know because, with its decision today, the court has stated: “The Constitution be damned, we will not allow the King or any person exercising discretion on behalf of the King to be sued.” Even though Ohio’s citizens have been part of a representative democracy for over 200 years, the King still lives. I dissent.